CANWEST MEDIA INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 1 PricewaterhouseCoopers LLP Chartered Accountants One Lombard Place, Suite 2300 Winnipeg, Manitoba Canada R3B 0X6 Telephone +1 (204) 926 2400 Facsimile +1 (204) 944 1020 January 13, 2009 To the Board of Directors of Canwest Media Inc. In accordance with our engagement letter dated August 16, 2008, we have reviewed the accompanying interim consolidated balance sheet of Canwest Media Inc. (the “Company”) as at November 30, 2008 and the related interim consolidated statements of earnings (loss), comprehensive income (loss), retained earnings and cash flows for the three month periods ended November 30, 2008 and 2007 (the interim financial statements).These interim financial statements are the responsibility of the Company’s management. We performed our review in accordance with Canadian generally accepted standards for a review of interim financial statements by an entity’s auditor and with standards of the Public Company Accounting Oversight Board (United States).Such an interim review consists principally of applying analytical procedures to financial data, and making enquiries of, and having discussions with, persons responsible forfinancial and accounting matters.An interim review is substantially less in scope than an audit, whose objective is the expression of an opinion regarding the financial statements; accordingly, we do not express such an opinion.An interim review does not provide assurance that we would become aware of any or all significant matters that might be identified in an audit. Based on our review, we are not aware of any material modification that needs to be made for these interim financial statements to be in accordance with Canadian generally accepted accounting principles. The accompanying balance sheet as at August 31, 2008 is a reproduction of the balance sheet from the complete financial statements of the Company, as at August 31, 2008 and for the year then ended, on which we expressed an opinion without reservation in our report dated November28, 2008. The fair reproduction of the complete balance sheet is the responsibility of management.
